Citation Nr: 1331636	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  06-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 3, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2003 and January 2005 rating decisions. 

Subsequently, in an October 2008 rating decision, the RO increased the evaluation assigned to this disability to 70 percent, effective October 3, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation was still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Thereafter, in September 2012, the Board issued a decision denying a higher initial rating for PTSD, evaluated as 50 percent disabling prior to October 3, 2008, and as 70 percent disabling since October 3, 2008, as well as the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a January 2013 Joint Motion for Remand (JMR), the parties requested that the Court return the issues of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 3, 2008, and TDIU to the Board for further action.  The issue of entitlement to a higher rating from October 3, 2008, was specifically abandoned by the JMR.

In a February 2013 Court order, the Court specifically indicated that the motion for remand was granted "only to the extent that it denied entitlement to an initial rating for PTSD prior to October 3, 2008" and remanded the case to the Board for further action.  The Court order does not mention that the issue of entitlement to TDIU was also being remanded.  On the contrary, the Court specifically stated that "[t]he appeal as to the remaining issue was dismissed."  The Board is bound by the Court Order and no ability to dispute or modify orders of the Court.  As the Court Order is limited to the rating for PTSD prior to October 3, 2008, the Board cannot consider the issue of TDIU.  

However, the Veteran's attorney, in an August 2013 correspondence, has reasserted his prior contention that the Veteran is currently unemployable as a result of his PTSD.  Therefore, the matter of entitlement to TDIU is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is required in this case.  Specifically, the Board notes the vocational assessment recently submitted by the Veteran's representative, dated April 2013.  This assessment was performed by an independent vocational consultant, who stated that he reviewed the Veteran's entire claims file and held a telephone conversation with him, to create his assessment.  The consultant stated that in his opinion the Veteran's psychological symptoms prevented him from continuing to work full time as of January 1993, although he did attempt to work part time as a security guard for 15 hours a week in 1994-1995, with this ending due to the same psychiatric problems.  His last full employment was at age 48, and he has not worked in any full time capacity since then.  The Veteran has had trouble working since 1993, and functioning in a competitive work environment.  The consultant indicated that, while a motor vehicle accident ended the Veteran's employment, he had been exhausting in excess of all available leave time for the two years prior, due to his PTSD.  The consultant opined that the Veteran had been unable to work competitively due to his PTSD since leaving his position in 2003.  The vocational consultant indicated that it was his opinion that the Veteran's service connected PTSD had resulted in his inability to secure and follow a substantially gainful occupation since 2003.

The Board finds this evidence somewhat inconsistent with other evidence of record, including an October 2008 VA psychiatric examination, which indicated that the Veteran was placed on disability retirement in 1993 due to a nonservice connected back disability.  On remand, the Board is of the opinion that additional VA examination would be probability in ascertaining the severity of the Veteran's PTSD prior to October 2008 to include any social and occupation impairment.  

Accordingly, the case is REMANDED for the following action:

1. The appellant should then be scheduled for a VA examination to determine the extent of his PTSD during the period prior to October 3, 2008.  The appellant's claims folder must be available to the examiner for review in conjunction with the examination. 

The examiner should discuss the effects of the Veteran's PTSD, in and of itself, on his employability, activities of daily living, social life, and family life during the period prior to October 3, 2008.  Any allocation of symptoms or findings of the Veteran's condition must be sufficiently explained.

Moreover, the examiner should indicate whether the Veteran's service connected PTSD, prior to October 3, 2008, was manifested by symptoms consistent with:

(a) occupational and social impairment with reduced reliability and productivity;

(b) occupational and social impairment with deficiencies in most areas; or 

(c) total occupational and social impairment.


The examiner should explain the rationale for any opinion given regarding the effect of the appellant's service-connected disability on his ability to obtain or maintain employment, prior to October 2008.   The examiner should specifically reconcile the apparent conflict in the findings of the April 2013 vocational assessment that the Veteran left work due to PTSD with the prior examination in 2008 that suggests that the Veteran retired due to his nonservice-connected back disability. 

2. Then, the RO should readjudicate the claim on appeal. If any benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


